         Case 1:20-mj-12769-GWG Document 11 Filed 02/03/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF                               )
                                               )
THE EXTRADITION OF                             )               Misc. No. 20 Mag 12769
                                               )
ANDREW HAWKINS                                 )

                                              ORDER

       The Court having received the Complaint filed on November 30, 2020, by Mitzi Steiner,

Assistant United States Attorney for the Southern District of New York, pursuant to the request

of the Government of the United Kingdom for the extradition of Andrew Hawkins, and an

affidavit executed by Andrew Hawkins and witnessed by his attorney;

       And, further, the Court having been advised in open session that Andrew Hawkins is a

fugitive sought by the Government of the United Kingdom; that he is aware that the Government

of the United Kingdom has filed charges against him and has obtained a warrant for his arrest;

that he has reviewed the Complaint filed by the United States Attorney for this judicial district;

that he has been fully advised of his rights in this country pursuant to the extradition treaty in

force between the Government of the United States and the Government of the United Kingdom

and Title 18, United States Code, §§ 3184-3196, and that he has knowingly and voluntarily

waived those rights;

       IT IS THEREFORE ORDERED that Andrew Hawkins be committed to the custody of

the United States Marshal pending arrival of the duly authorized representatives of the

Government of the United Kingdom, at which time the United States Marshal shall deliver him

to the custody of such authorized representatives to be transported to the United Kingdom to be

held for trial or other disposition; and
         Case 1:20-mj-12769-GWG Document 11 Filed 02/03/21 Page 2 of 2




       IT IS FURTHER ORDERED that the transfer of physical custody of Andrew Hawkins

shall be at such time and place as mutually agreed upon by the United States Marshal and the

duly authorized representatives of the Government of the United Kingdom.

       The Clerk of the Court is directed to forward copies of this Order and the executed

Affidavit of Waiver to the Director, Office of International Affairs, Criminal Division,

Department of Justice, in Washington, D.C., and the Assistant United States Attorney.

       SO ORDERED, this 3rd day of Feb. , 2021.


                                             __________________________________
                                             Gabriel W. Gorenstein
                                             United States Magistrate Judge
                                             Southern District of New York
